Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).
The disclosure is objected to because of the following informalities:
Paragraph 0003 recites “breaks” in parenthesis, which likely should be “brakes”.
Paragraph 0066 appears to have superfluous spaces before “configuration selector 902”.  
Appropriate correction is required.
	
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim objections
Claims 1-3, 5-6 and 8-9 are objected to because of the following informalities:
Claim 1 appears to be missing some punctuation [comma, semicolon] or connection clause between “a plurality of configuration parameter settings and each driving scenario of a plurality of driving scenarios” and “simulating a behavior…”
Claims 2, 4-7, 11-13 and 15 recite “comprising”, which should be followed by some punctuation [comma, semicolon] to improve clarity.
Claim 2 recites “configuration parameter”, where previous recitations are “configuration parameter setting”. It may be confusing whether these refer to the same thing or not, and the examiner recommends being consistent.
Claim 3 recites “a configuration parameter setting”, which may be confusing as to whether it refers to the previously recited “configuration parameter setting” in claims 1-2 or not. The examiner recommends using “the configuration parameter setting” in all instances after the first recitation of “a configuration parameter setting” to refer to the same setting, and using a different name for other elements.
Claims 5-6 and 15 recite “comprising”, which should be “further comprising” for clarity and consistency.

Claim 9 appears to be missing some punctuation [comma, semicolon] or connection clause between “one or more autonomous vehicle control parameters”, “and configuring the autonomous vehicle in accordance with the configuration parameter setting comprises”, and “configuring a vehicle controller of the autonomous vehicle in accordance with values of the autonomous vehicle control parameters given by the configuration parameter setting”.

  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A determiner and a configuration selector in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Therefore, the following interpretations will be made in light of the specification;
A determiner will be interpreted to mean part of a vehicle controller memory, as corresponding to element 108 in in Fig 1.
A configuration selector will be interpreted to mean part of a processor, as corresponding to element 902 in fig 9 and paragraph 0067.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

35 U.S.C 112 Rejections

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the measure” and “the determined measures of a safety”, and claims 5-6 recite “the measure of safety”, which lacks sufficient antecedent basis. Specifically, it may be confusing as to whether these recitations refer to “the continuous measure of a safety” recited before. 
Claim 3 recites “the value”, which lacks sufficient antecedent basis. The examiner is interpreting this to indicate the configuration parameter value.
Claim 7 recites “the boundary”, which lacks sufficient antecedent basis. The first recitation of an element should be identified with “a”. In this case, “a boundary”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10, 12-14, and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea accomplishable by mental processes without significantly more. The claims recite the abstract idea of simulating different vehicle behaviors in response to 
The claims are directed to a method (claims 1-8, 10, and 12-13) and a product (claims 14 and 16-17). Claims 1-8, 10, 12-14, and 16-17 recite an abstract idea of simulating different vehicle behaviors in response to different scenarios, which is analogous to mental work [a person working through various scenarios and deciding what to do in response; e.g to merge into a lane, either speeding up, slowing down, or wait, and comparing the options to current conditions and past experiences]. Claim 14 introduces a determiner and a configuration selector, but these merely implement the idea onto generic computer components, as they are recited with a high level of generality and correspond to processor/memory components. The recited abstract idea is not integrated into a practical application. In particular, Claims 1-8, 10, 12-14, and 16-17 do not present any additional elements to integrate the idea into a practical application. As there is a high level of generality due to the lack of additional elements, this abstract idea is not integrated into a practical application because there are no meaningful limits on practicing the abstract idea. Therefore, Claims 1-8, 10, 12-14, and 16-17 are directed to an abstract idea.
Claims 1-8, 10, 12-14, and 16-17 do not include additional elements that amount to significantly more than the judicial exception. For the same reasons as described above, with respect to integration of the abstract idea into a practical application, Claims 1-8, 10, 12-14, and 16-17 do not amount to significantly more than the judicial exception.
Using similar reasoning to above, Claims 1-8, 10, 12-14, and 16-17do not add any significant structure or elements that qualify as significantly more, and instead merely further detail/define aspects of the abstract idea, including YYY, and thus do not further integrate the abstract idea into a practical application.

	
Claim 16 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because it is directed to software per se [a computer program element], and depends on an abstract idea without significantly more.


					35 U.S.C 102 Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Whittaker (US20200097004A1).
Regarding claim 1, Whittaker discloses;
A method for determining a configuration for an autonomous vehicle (disclosed as a state machine that makes decisions, using method such as in Fig 1, on possible actions, paragraph 0008) comprising: 
disclosed as generating autonomous drivers [analogous to configuration parameter setting, hereafter ‘drivers’], paragraph 0015, associated with ‘genes’ or action rules, paragraph 0012) and each driving scenario of a plurality of driving scenarios (disclosed as a simulated driving scenario, paragraph 0016) 
simulating a behavior of an autonomous vehicle configured in accordance with the configuration parameter setting in the driving scenario (disclosed as evaluating a population of autonomous drivers in simulated driving scenarios, paragraphs 0015-0016); and 
determining a continuous [the examiner is interpreting continuous to allow ranking or vehicle performances by relative safety, as recited in paragraph 0022 of the specification, rather than the strict mathematical definition] measure of a safety (disclosed as a fitness level, paragraph 0012) of the autonomous vehicle in the driving scenario configured in accordance with the configuration parameter setting based on the simulated behavior (disclosed as ranking the drivers based on a relative fitness level, paragraph 0017), wherein the measure represents a continuous degree of safety of the vehicle configured in accordance with the configuration parameter setting (disclosed as the fitness level being characterized on safety, paragraph 0057); and 
selecting one or more configurations for the autonomous vehicle based on the determined measures of a safety that meet a threshold degree of safety (disclosed as selecting drivers that meet a list of critical factors, paragraph 0024, and selecting drivers that maximize fitness score, paragraph 0057).  

Regarding claim 2, Whittaker discloses;
The method of claim 1 (see claim 1 rejection), wherein each configuration parameter setting comprises a configuration parameter value for each configuration parameter of a plurality of disclosed as each action rule corresponding to a certain value, such as magnitude, reaction time, or other, paragraph 0034).  

Regarding claim 3, Whittaker discloses;
The method of claim 2 (see claim 2 rejection), wherein the plurality of configuration parameter settings comprises, for each driving scenario of the plurality of driving scenarios, a sequence of configuration parameter settings (disclosed as drivers being associated with a list of action rules, paragraph 0012), and wherein a configuration 26parameter setting differs from a subsequent configuration parameter setting of the sequence of configuration parameter settings in the value at least one configuration parameter of the plurality of configuration parameters (disclosed as evolving selected autonomous drivers, which involves changing action rules with different iterations of scenarios, paragraph 0020).  

Regarding claim 4, Whittaker discloses;
The method of claim 3 (see claim 3 rejection), further comprising determining, for each driving scenario of the plurality of driving scenarios and each configuration parameter setting, a subsequent configuration parameter setting of the sequence of configuration parameter settings (disclosed as evolving selected autonomous drivers, which involves changing action rules with different iterations of driving scenarios, paragraph 0020).  

Regarding claim 5, Whittaker discloses;
The method of claim 4 (see claim 4 rejection), comprising determining the subsequent configuration parameter setting for a configuration parameter setting based on the measure of a safety disclosed as choosing drivers to evolve based on the relative fitness with a minimum requirement, paragraph 0021).  

Regarding claim 6, Whittaker discloses;
The method of claim 4 (see claim 4 rejection), comprising determining the subsequent configuration parameter setting for a configuration parameter setting based on the measure of a safety determined for one or more configuration parameter settings preceding the configuration parameter setting (disclosed as using action rules that were learned from a prior training method as an evolution, paragraph 0032).  

Regarding claim 7, Whittaker discloses;
The method of claim 4 (see claim 4 rejection), comprising determining the subsequent configuration parameter setting for a configuration parameter setting based on a search, over the plurality of configuration parameter settings, for configuration parameter settings with a minimum measure of a safety, a maximum measure of a safety (disclosed as maximizing fitness scores in choosing the final action output, paragraph 0057) or at the boundary between safe and unsafe configuration parameter settings (disclosed as selecting drivers with fitness scores that meet a minimum threshold requirement [lower means unsafe or unfit, higher means safe or fit], paragraph 0030).  

Regarding claim 8, Whittaker discloses;
The method of claim 1 (see claim 1 rejection), determining, for each driving scenario (disclosed as repeating the process over the driving scenarios, paragraph 0061), one or more configurations parameter settings with a minimum measure of a safety, a maximum measure of a safety (disclosed as maximizing fitness scores in choosing an action output, paragraph 0057) or at the boundary between safe and unsafe configuration parameter settings (disclosed as selecting drivers with fitness scores that meet a minimum threshold requirement [lower means unsafe or unfit, higher means safe or fit], paragraph 0030) and selecting the one or more configurations for the autonomous vehicle based on the one or more configuration parameter settings found in the search (disclosed as selecting maximized fitness scores when choosing an action output, paragraph 0057).  

Regarding claim 9, Whittaker discloses;
The method of claim 1 (see claim 1 rejection), wherein the plurality of configuration parameters include one or more autonomous vehicle control parameters (disclosed as each generated autonomous driver consisting of a list of action rules, paragraph 0012, which correspond to conditions of possible actions, paragraph 0008) and configuring the autonomous vehicle in accordance with the configuration parameter setting comprises configuring a vehicle controller of the autonomous vehicle in accordance with values of the autonomous vehicle control parameters given by the configuration parameter setting (disclosed as including a successful autonomous driver into a state machine of an autonomous vehicle, paragraph 0038).  

Regarding claim 10, Whittaker discloses;
The method of claim 1 (see claim 1 rejection), wherein the measure of a safety represents whether the autonomous vehicle, configured in accordance with the configuration parameter setting, achieves a predetermined safety level in the driving scenario (disclosed as selecting drivers with fitness scores that meet a minimum threshold requirement [lower means unsafe or unfit, higher means safe or fit], paragraph 0030) and represents, if the autonomous vehicle achieves the predetermined safety level, a level of robustness at which it achieves the predetermined safety level (disclosed as evaluating the autonomous drivers in unfamiliar situations to test if they are robust enough in determining a candidate pool, paragraph 0022).  

Regarding claim 11, Whittaker discloses;
The method of claim 1 (see claim 1 rejection), further comprising configuring the autonomous vehicle in accordance with the selected one or more configurations (disclosed as including a successful autonomous driver into a state machine of an autonomous vehicle, paragraph 0038).  

Regarding claim 12, Whittaker discloses;
The method of claim 1 (see claim 1 rejection), further comprising setting the threshold degree of safety based on traffic regulations (disclosed as including traffic laws as by penalizing fitness scores for breaking traffic laws, paragraph 0057).  

Regarding claim 13, Whittaker discloses;
The method of claim 1 (see claim 1 rejection), further comprising selecting a driving behavior for the autonomous vehicle (disclosed as developing a set of action rules that act as general behavioral principles, paragraph 0023) and setting the threshold degree of safety based on the driving behavior (disclosed as using the ability to generalize as a criteria for evaluation, paragraph 0023, and thresholds may be adapted to the situation such as speed or other vehicle behaviors, paragraph 0063).  

Regarding claims 14-15, it has been determined that no further limitations exist apart from those previously addressed in claims 1 and 11 above. Therefore, claims 14-15 are rejected under the same rationale as claims 1 and 11 respectively.

Regarding claim 16, Whittaker discloses;
A computer program element (disclosed as a computer program product, paragraph 0066) comprising instructions which, when executed by one or more processors, make the one or more processors perform a method (disclosed as performing the methods for autonomous driver evolution, paragraph 0066) for determining a configuration for an autonomous vehicle according to any one of claims 1 to 13 (see claim 1-13 rejections).  

Regarding claim 17, Whittaker discloses;
A non-volatile computer-readable medium having instructions recorded thereon (disclosed as computer readable instructions, paragraph 0067) which, when executed by one or more processors (paragraph 0067), make the one or more processors perform a method (disclosed as performing the methods for autonomous driver evolution, paragraph 0067) for determining a configuration for an autonomous vehicle according to any one of claims 1 to 13 (see claim 1-13 rejections).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further autonomous driving simulations, relevant for independent claims 1 and 14; US20200384998A1, 20160314224A1, 20190146492A1.
For Signal Temporal Logic (STL) and robustness; US20200379893A1 and US20190280319A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662